No. 07-16-00265-CR


Andre Rynell Edwards                        §     From the 52nd District Court
 Appellant                                          of Coryell County
                                            §
v.                                                January 30, 2017
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated January 30, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court is reformed as set forth in the

opinion and affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo